UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-09585 ABIOMED, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 04-2743260 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 22 Cherry Hill Drive
